Citation Nr: 1523263	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-15 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a dental condition, to include multiple tooth extractions and grinding.

2.  Entitlement to service connection for diabetes mellitus, type II (DM II).

3.  Entitlement to a compensable evaluation for residuals of stress fracture to the left foot.

4.  Entitlement to a compensable evaluation for residuals of stress fracture to the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1968 to May 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and January 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The August 2011 rating decision denied service connection for DM II.  The January 2013 rating decision continued noncompensable evaluations for residuals of stress fracture of left foot, and residuals of stress fracture of right foot, and denied service connection for dental condition to include multiple tooth extractions and grinding.  

The Board notes that the March 2014 rating decision denied service connection for DM II on the basis that no new and material evidence had been submitted.  However, the claim for service connection for DM II has been recharacterized to reflect consideration of the merits of the claim, as opposed to consideration of reopening of a previously denied claim.  Service connection for DM II was denied in an unappealed August 2011 rating decision.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant service department records, consisting of a March 1970 witness statement, which was available at the time of the prior decision and could have been obtained, was received in July 2014.  By regulation, where VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of new and material evidence.  38 C.F.R. § 3.156(c).  The Board will therefore proceed with the claim for entitlement to service connection for DM II on the merits, as opposed to a petition to reopen the claim based on new and material evidence.

The Veteran testified at a March 2015 video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Dental Condition

Regarding the Veteran's claim for service connection for a dental condition, the Board notes that service connection for missing teeth numbers 3, 18, 19, 30, and 31 was previously denied in a January 1972 Board decision.  The Veteran did not appeal the decision and the Board decision became final.  In order to reopen this claim, new and material evidence must be received.  The Board notes that notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) was provided to the Veteran in September 2012, but that notice did not contain the information required by Kent v. Nicholson, 20 Vet. App. 1 (2006), concerning reopening claims which have previously been denied.  Specifically, the basis for the prior decision and what would constitute new and material evidence was not provided to the Veteran.  Remand is required for such notice, to provide the Veteran with due process of law.  Bernard v. Brown, 4 Vet. App. 384 (1993).

DM II

With respect to the claim for service connection for DM II, the Veteran contends that his DM II is the result of exposure to herbicides while hauling pallets of material, including cement, sand, and gun placements, from Camp Humphreys in Korea to various locations in the Korean Demilitarized Zone (DMZ).  The Department of Defense (DoD) has determined that Agent Orange was used along the Korean DMZ from April 1, 1968, to August 31, 1971.  38 C.F.R. § 3.307(a)(6)(iv); M21-MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10, Subsection (p).  The evidence of record shows that the Veteran served with the 19th Aviation Company from May 1969 to May 1970.  His Form DD 214 reflects that his military occupational specialty (MOS) was a helicopter mechanic.  The record does not show that he was assigned to a unit that has been recognized as having served in the DMZ during the presumptive period for Agent Orange/herbicide exposure.  Therefore, to substantiate his claim, the claim must affirmatively show that he served at (was in) the DMZ during a period contemporaneous with defoliant spraying.

At his March 2015 Board hearing, he stated that since they operated the first heavy lift Chinook helicopters in Korea, they were utilized a lot by the Air Force and the Republic of Korea (ROK) Army.  Supply missions would occur daily, and they would land up on little helipads where all the foliage would be gone.  The Veteran also stated that he distinctly remembered hauling barrels in his helicopter, and "they always called it Agent Orange."  The Veteran indicated that he would stay overnight at an ROK airbase, Camp Casey, and Camp Red Cloud, and would deliver supplies until the mission was over.  The claims file also contains a March 1970 Witness Statement (DA Form 2823) from the Veteran, where he describes an incident in October 1969, when he was in an aircraft on an ALOC mission.  When approaching the airfield at A220 (the common designation of the airfield at Camp Casey), just before crossing the river, he saw part of a roof of a Korean house blow off.  

The Board notes that in August 2011, the RO issued a formal finding that the information required to corroborate exposure to herbicides in Korea was insufficient to send to the JSRRC and /or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration records.  However, based on the above, the Board finds that a remand is required for additional attempts to verify the Veteran's claimed exposure to herbicides in Korea.

Residuals of Stress Fracture to Left Foot and Right Foot

Also, with regard to the Veteran's claims for compensable ratings for his service-connected residuals of stress fracture to the left foot and to the right foot, the Veteran last underwent a VA foot examination in September 2012.  The examiner found the Veteran had bilateral stress fractures in the feet, and bilateral mid-foot arthritis, IP joint arthritis.  The examiner stated that the new diagnoses of arthritis were unrelated to the Veteran's stress fractures, and was not aggravated by the stress fractures.  The examiner also stated that "no findings on exam are due to service-connected stress fractures."  The rationale was that "stress fractures from surgery were anatomically healed," and there was no intraarticular component that would have led to early arthritis; so there was no reason to conclude or medical literature to support they would have led to early degenerative changes in the foot.  However, it is unclear as to what the examiner meant by "stress fractures from surgery," as the record reflects that the Veteran did not develop stress fractures due to surgery.  Also, while the examiner stated there were no findings on exam due to service-connected stress fractures, the examiner only discussed arthritis, and did not discuss the Veteran's subjective complaints of pain and numbness in his feet.  The record reflects that the Veteran has continued to complain of pain in his feet and problems walking, as well as numbness in the toes and balls of his feet.  The Veteran has also provided an October 2012 x-ray report which shows degenerative changes in both feet.  As such, the Board finds that a new VA examination is warranted because the evidence is not adequate to determine which of the Veteran's foot symptomatology is related to his service-connected foot disabilities.  

Additionally, the Veteran stated at his March 2015 Board hearing that he continues to receive VA treatment.  On remand, updated VA treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure full compliance with all notification required by 38 U.S.C.A. § 5103 and 5103A and 38 C.F.R. § 3.159 for the claim of whether new and material evidence has been received to reopen the claim of service connection for a dental condition, to include multiple tooth extractions and grinding.  In particular, the notification that is outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006), must be completed.

2.  Attempt to verify, through all appropriate sources, including with the JSRRC, the Veteran's claimed exposure to herbicides, including Agent Orange while stationed in Korea.  

Specifically, a request should be sent to JSRRC for verification as to whether the Veteran was potentially exposed to an herbicide agent during his period of service with the following unit: 19th AVN Co Company from May 1969 to May 1970.  The Veteran states that he participated in daily supply missions hauling pallets of material, including cement, sand, and gun placements, from Camp Humphreys in Korea to various locations in or near the DMZ, including ROK airbases, Camp Casey, and Camp Red Cloud.

Further research is also needed to determine the use of Agent Orange in the vicinity of Camp Casey during October 1969.  

3.  Obtain updated VA treatment records from the Minneapolis VA Health Care System, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of January 2014 to the present.

4.  Schedule the Veteran for a VA examination to determine the nature and current severity of his service-connected residuals of stress fracture of left foot and residuals of stress fracture of right foot.  The entire claims file should be made available to the examiner for review.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  The examiner should conduct all necessary diagnostic testing and evaluation needed to assess the severity of the condition.  

The examiner should cite to the medical and competent lay evidence and provide a rationale for all opinions. 
The examiner should identify and describe in detail all specific manifestations and residuals of the Veteran's stress fractures of the left and right foot.  The examiner must distinguish to the extent possible between symptomatology resulting from the Veteran's service-connected residuals of stress fracture to the left and right foot and any other nonservice-connected foot disorders that may be found.  If it is medically impossible to distinguish among symptomatology resulting from the disorders, the examiner should state this in the examination report.  

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




